                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
DAVID KIVETT,                        :
                                     :         Case No. 2:20-00664-JDW
                  Plaintiff,         :
                                     :
      v.                             :
                                     :
NEOLPHARMA, INC., et al.,            :
                                     :
                  Defendants.        :
____________________________________:

                                  MEMORANDUM

      The common law right of access judicial records is not absolute, but it is not

easily overcome, either. For the second time, Neolpharma, Inc. and two corporate

affiliates (collectively, “Neolpharma”) try to overcome that right and have the Court

seal two exhibits to the pending summary judgment motion. Neolpharma’s second

motion to seal comes closer to explaining how it will suffer harm from public

disclosure of certain documents. It uses all the right words. But talismanic words alone

are not enough to satisfy the heavy burden of sealing judicial records from public

view. Because Neolpharma once again failed to carry its burden, the Court will deny

its motion.

I.    BACKGROUND

      On March 26, 2021, Neolpharma filed a summary judgment motion. With it,

Neolpharma also filed a motion for leave to file under seal Exhibits E, G, and H to its

summary judgment motion. On March 31, 2021, the Court denied that motion and

issued a memorandum explaining that the “party seeking to file material under seal
must pay careful attention and make a specific, detailed showing about the harm that

would result from disclosure.” (ECF No. 36 at 4-5.)

       Neolpharma then filed this motion to seal Exhibits G and H, which are an interim

and final distribution agreement between Neolpharma and its distributor, Lanett Co.,

Inc. Neolpharma designated the agreements “Highly Confidential—Attorney’s Eyes

Only” during discovery, and each agreement includes a confidentiality provision.

Additionally, both agreements contain financial terms and exclusivity provisions.

II.    ANALYSIS

       Because the present Motion to Seal concerns the same documents as

Neolpharma’s previous motion, the Court will treat it as a motion for reconsideration.

A court may reconsider a prior ruling if the moving party shows (1) an intervening

change in the controlling law, (2) the availability of new evidence that was not

available when the court issued its order, or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice. See Romero v. Allstate Ins. Co., 1 F. Supp.3d

319, 420 (E.D. Pa. 2014). Courts should grant reconsideration “sparingly.” Id. A

motion for reconsideration may not be used to give a litigant a “second bite at the

apple” on an argument on which it did not prevail the first time. Bhatnagar v. Surrendra

Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995). “Whatever other circumstances may

justify reconsideration, mere presentation of arguments or evidence seriatim does

not.” Id.

       Neolpharma’s motion does not point to an intervening change in controlling

law, any new evidence, or a manifest injustice. It does not, for example, identify an

error of law in the Court’s decision or point to a controlling statute or case that the


                                            2
Court overlooked. Nor does it identify an error of fact in the Court’s decision as it does

not point to facts that the record establishes that the Court overlooked. It also does not

identify any new evidence that was not available when the Court issued its original

Order.

      Neolpharma’s motion just adds facts that were available to it when it first filed

the motion to seal. For example, Neolpharma obtained an affidavit of Mr. Monrouzeau

after the Court ruled on the motion to seal. Nothing prevented Neolpharma from

obtaining Mr. Monrouzeau’s declaration before the Court ruled. But instead,

Neolpharma got that declaration to respond to the Court’s ruling. That’s not how

litigation works. Neolpharma had the burden to show that its interest in secrecy

outweighs the common law presumption that the public has a right of access to judicial

materials. See In re Avandia Marketing, Sales Practices and Prods. Liab. Litig., 924 F.3d

662, 672 (3d Cir. 2019). Neolpharma did not make the requisite showing the first time

around, and it does not get a second bite at the apple with the benefit of having the

Court’s analysis.

      But even if the Court were to consider the present motion to seal on its merits,

Neolpharma fails to demonstrate that its interest in maintaining the secrecy in the two

documents outweighs the public’s fundamental right to access public records. To

overcome the common law presumption, a movant must show that the material is the

kind of information that courts will protect and that disclosure will work a clearly

defined and serious injury to the party seeking closure. See In re Avandia Marketing,

924 F.3d at 672. Under Third Circuit law, a party seeking to file material under seal

must make a specific showing. “Broad allegations of harm, bereft of specific examples


                                            3
or articulated reasoning, are insufficient.” In re Cendant Corp., 260 F.3d 183, 194 (3d

Cir. 2001).

      Neolpharma asserts that Exhibits G and H contain confidential financial terms

that would allow its competitors to unfairly compete against it in the marketplace.

Pricing information is the type of information that courts will protect, if its disclosure

would cause harm. But Neolpharma’s motion does not establish such a harm. It claims

that its “competitors would be able to use their knowledge of these terms to undercut

[Neolpharma’s] pricing and unfairly compete . . . in the marketplace.” (ECF No. 38 at

2.) The disclosure of pricing information might cause that harm in some cases, but a

closer read of the information Neolpharma seeks to file under seal does not support

its assertion about this information.

      Exhibit G is a Distribution Agreement that sets the terms for Lannett to become

the exclusive distributor for certain products beginning sometime in the future, but

not later than August 1, 2022. Exhibit H is an Interim Distribution Agreement that sets

the terms for Lannett to take over the exclusive distribution of the same products if

Neolpharama terminated its then-current distribution contract. Because both

contracts require Lannett to distribute Neolpharma’s products and establish an

exclusive relationship, there is no obvious harm that would occur if a competitor knew

the pricing terms. Neolpharama’s bold assertion that competitors might use the

information does not answer that question. It therefore does not suffice to carry the

heavy burden needed to seal judicial records.




                                            4
III.   CONCLUSION

       Parties seeking to place business records under seal have to make a specific

showing of harm, and the documents have to support those arguments. And, they

have to do it the first time around, not on a try-try-again basis. Neolpharma’s motion

fails those standards, so the Court will deny it.

                                                BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    HON. JOSHUA D. WOLSON
                                                    United States District Judge
April 21, 2021




                                            5
